              Case 20-12522-JTD      Doc 2164-3   Filed 04/30/21   Page 1 of 2




                                          Exhibit A

                       Email from Don Haviland dated December 21, 2020




RLF1 25216391v.1
US-DOCS\123388285.13
                      Case 20-12522-JTD          Doc 2164-3       Filed 04/30/21      Page 2 of 2


Kirschner, Justin (NY)

From:                             Don Haviland <haviland@havilandhughes.com>
Sent:                             Monday, December 21, 2020 12:16 PM
To:                               Marks, Betsy (BN); dastin@ciardilaw.com
Cc:                               Harris, Christopher (NY); Gott, Jason (CH); Tum, Chumma (BN)
Subject:                          RE: Schedule for Class Issues


Betsy,
Having conferred with our clients and co-counsel, and in the interest of expediency, we’ve decided to file the class
proofs of claim first, as opposed to attaching “drafts” to a motion for leave.
That way, when you object [assuming you will, which we encourage you to not], it will become a contested matter. The
objection can then proceed apace with the other pleadings in January.

Since we plan on filing the class proofs the first week of January so as not to burden your team over the holidays, we can
discuss a briefing schedule on the “7023 motion” in January after the class proofs are filed.
That way, the 7023 motion will have substance as a opposed only referencing “drafts”.

On the Rule 23 schedule, we agree to not wait on discovery so that the matter can be decided expediently. We are
entitled to discovery as to our proofs of claim so we may send you preliminary discovery this week to get that ball
rolling.
However, since we will likely amend our pending MFR as to the class cert issue, the briefing on that should be
determined along with the 7023 motion on some coordinated schedule.

Perhaps you can adjust the proposed dates to account for this order of operation and maybe we can get a proposed
schedule on file with the Court by Wednesday.
Thanks
Don

Donald E. Haviland, Jr., Esq
Haviland Hughes
201 S. Maple Ave., Suite 110
Ambler, Pa 19002
Ph 215-609-4661
Fax 215-392-4400
Ambler – Philadelphia
Atlantic City – Lehigh Valley




From: Betsy.Marks@lw.com <Betsy.Marks@lw.com>
Sent: Monday, December 21, 2020 11:45 AM
                                                            1
